Dissenting Opinion. Wilson, J.: I am unable to concur with the majority opinion in this case. It does not appear to me that Northup by his answer has purged himself of contempt. He admits by his answer that he conferred with Keele and arranged to have Keele board the train on which Connolly was traveling with McQueeney prior to its arrival at Chicago; that he, Keele, should offer to McQueeney the services of an automobile to convey them from Joliet, Illinois to Chicago and that Keele should ask for the privilege of riding therein, so that it is apparent that the defendant Northup had discussed plans by which Connolly was to be spirited from the train and brought to Chicago in a manner which would forestall the purpose of a writ of habeas corpus exactly as was accomplished in the case at bar. Moreover, the defendant Northup in his answer stated that he had no personal knowledge of Keele boarding the train or inducing or procuring McQueeney to leave it with his prisoner, nor of the fact that the State’s officer, together with Keele, was driven in a State’s attorney’s car to the various places charged, before bringing Connolly to Chicago. He does not deny, however, that he had knowledge, but insists in his answer that it was not personal. If by personal knowledge is meant actually seeing and observing, then Northup did not have personal knowledge. But, in my opinion, if he knew of the arrangements which were being carried out, even though indirectly, and failed to assist the court in attempting to bring about the presence of Connolly before the court, he was guilty of contempt. Under his answer, in my opinion, evidence was admissible which would bear on the question as to whether or not his conduct was such as to interfere with and obstruct the due administration of the law. Courts have so surrounded the contemnor with its protection that the dignity of the court has suffered. While the rule appears to be that the defendant in this class of cases should be dismissed upon his sworn answer and by his answer subjects himself to the charge of perjury, nevertheless, I am unable to recall any instance wherein such perjury proceedings have been instituted. The contempt being one involving the processes of the court and the due administration of the law, the court is the only one, usually, who has a particular interest, and the court’s interest generally ceases when it finds that by reason of a sworn answer it is rendered helpless in upholding the dignity of the judicial procedure,